DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             CHRISTIN BILOTTI,
                                 Appellant,

                                       v.

                             STATE OF FLORIDA,
                                  Appellee.

                                No. 4D15-3559

                                 [June 6, 2018]

  Appeal from the Circuit Court for the Seventeenth Judicial Circuit, Broward
County; Jeffrey R. Levenson, Judge; L.T. Case No. 08-3720CF10B.

   Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale Surber,
Assistant Attorney General, West Palm Beach, for appellee.

                        ON MOTION FOR REHEARING

LEVINE, J.

   We deny the state’s motion for rehearing, withdraw our previously issued
opinion, and substitute the following in its place.

   Appellant appeals her conviction for second-degree murder. We reverse the
conviction for all the reasons stated in Pacchiana v. State, 240 So. 3d 803 (Fla.
4th DCA 2018).

   Reversed and remanded.

GERBER, C.J., concurs in part and dissents in part with opinion.
MAY, J., dissents with opinion.

GERBER, C.J., concurring in part and dissenting in part.

   For the reasons expressed in my concurrence in Pacchiana v. State, 240 So.
3d 803 (Fla. 4th DCA 2018), I concur with Judge Levine’s ultimate conclusion to
reverse the defendant’s conviction and remand for a new trial.
MAY, J., dissenting.

   For the reasons expressed in my dissent in Pacchiana v. State, 240 So. 3d
803 (Fla. 4th DCA 2018), I dissent from the majority on the prospective juror
issue. I would affirm the conviction.




                                     2